DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Claim Status
2.	Claims 1-30 are currently pending.
	The rejection to Claim 1 under 35 U.S.C. 112(a) is withdrawn post amendment 
Reply to Arguments
3.	Applicant’s arguments with respect to claims 1-30  have been considered but are moot in view of the new grounds of rejection. 
	The prior art of reference is considered significant after the amendment for the rationale further defined in the response to remarks.
	Applicant’s Arguments
	The argument in chief relies on the amended claims reciting inter alia about storing the ALF parameters along with the respective identifier value into one-dimensional array of a predefined size.
(i)	Specifically on Pg.10 of the Remarks it is alleged that;” Aono does not describe how or where ALF parameters are stored, but Aono certainly does not disclose or suggest that ALF parameters are stored in a one-dimensional array having a predefined size of N memory elements, per claim 1.”, and further alleging that;
“Aono still does not disclose or suggest Application Number 16/567,966Response to Final Office Action mailed February 03, 2021that such ALF parameters are stored "in a one-dimensional array having a predefined size of N memory elements…," per Applicant's claim 1.”
(ii)	At Pg.9-10 it is alleged that; “The Final Office Action also cited FIG. 4 of Aono in support of the rejection of claim 1. In particular, the Final Office Action characterized the reference picture lists of FIG. 4 as a "one dimensional matrix." However, reference picture lists 0 and 1 form a two-dimensional matrix, namely having a first dimension for storing a certain number of reference pictures in each list, and a second dimension indicating whether the data is included in list 0 or list 1. Indeed, the very nature of the word "matrix" as recited in the Final Office Action implies two- dimensionality, in that in mathematics, the word "matrix" is defined as a rectangular array of quantities or expressions in rows and columns that is treated as a single entity and manipulated according to particular rules."
Examiner’s Rebuttal
To point 3.(i). Examiner applies the BRI principles in claim interpretation, by which the art referenced is represented by proper application of evidence.



To point 3.(ii). Examiner finds the argument to be mathematically incorrect for being based on partial dictionary definitions which do not represent the mathematical fundamentals of matrix computation. It is contended that a matrix may have a plurality of dimensions from as cited from the URL below specified; “Matrices with a single row are called row vectors, and those with a single column are called column vectors. A matrix with the same number of rows and columns is called a square matrix. A matrix with an infinite number of rows or columns (or both) is called an infinite matrix. In some contexts, such as computer algebra programs, it is useful to consider a matrix with no rows or no columns, called an empty matrix. “ thus including the one-dimensional matrix comprised of one row or one column of terms as disclosed by the link herein provided;
https://en.wikipedia.org/wiki/Matrix_(mathematics)#Linear_equations
	The argument is considered moot in view of all the prior arts cited.
The remaining arguments presented to the rest of the claims, the Applicant is referenced to the evidentiary matter mapped to the claims in accord to the new search and consideration being performed.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 16, 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically the claim does not clearly identifying the method of the ALF filter parameters as being derived either from one or the other possible methods. The duplicity identified between the claim language as interpreted but not read into the claim from Applicant’s specification at Par.[0087] indicating the signaling of the ALF array parameters being received at decoder and further processed in the prediction loop by applying the ALF signaled parameters/coefficients but conflicting with the alleged ALF parameters being independently stored in a one-dimensional memory and interpreted as being derived at decoder absent signaling being received, by inferring such filtering coefficients from parameters already stored at decoder, it becomes unclear as to what ALF parameters and identifier ID are conveyed explicitly or implicitly from the claims, either by signaling or by inferring at decoder such in the temporal prediction decoding process as recited;
“storing sets of adaptive loop filter (ALF) parameters in a one-dimensional array having a predefined size of N memory elements, N being a positive integer value, 
wherein storing the sets of ALF parameters comprises storing, in one or more of the memory elements of the array, both corresponding ALF parameters and an identifier (ID) value indicating one or more parameter sets that are effective candidates for temporal prediction of 
	For examining purpose, it is interpreted that the ALF parameters are signaled by encoder to decoder in the bit-stream along with the temporal predicted frames as deducted from Par.[0087] of the application PGPUB.
	Examiner proposes amending the claim to indicate the respective ALF parameters and ID, being derived from the incoming coded frames per Par.[0087]-[0094] where support may be found from specification.

Correction for claim clarity is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 7-8, 10-12, 14-17 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoko Aono et al., (hereinafter Aono) (US 2020/0213619) in view of Chih-Ming Fu et al., (hereinafter Fu) (US 9,094,658) and further in view of Jiangle Chen et al., (hereinafter Chen) “ALGORITHM DESCRIPTION OF JOINT EXPLORATION TEST MODEL 2” Doc. JVET-B1001_v3, San Diego CA, USA 20-26 Febnruary 2016 document qualifying for prior art under the anticipatory provisions of 35 U.S.C. 102(a)(1).
 
Re Claim 1 (Currently Amended): Aono discloses, a method of decoding video data (Abstract, Fig.1), the method comprising: 
storing sets of adaptive loop filter (ALF) parameters in a one-dimensional array having a predefined size of N memory elements, N being a positive integer value (having a predetermined size of memory elements, e.g., format-compliant storage for storing the reference image, Par.[0011], [0012] where the filter parameters are decoded as the reference pixel parameters as cited, of, x[m, N-1] positive integer elements

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and being implicitly coded and stored in the reference memory of the one-dimensional array z[ ] according to the coding mode flags where the storage may be drawn as depicted in Fig.16(a) Par.[0151] and decoded from the z[ ], in one-dimensional array, e.g., in the x-dimension, per Fig.16(b), and Equation

 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
  also at Par.[0157], or using the filtering of the pixels previously stored in one-dimensional  z[ ] matrix/array, according to Equations at Par.[0162] below,


    PNG
    media_image3.png
    144
    508
    media_image3.png
    Greyscale
 and for other different filtering methods described at Par.[0163]-[0166] where the one-dimensional storage memory relates to only selected reference pixels are used in filtering process as part of the Equations disclosed, per Par.[0168]), 
wherein storing the sets of ALF parameters comprises storing, in one or more of the memory elements of the array, both corresponding ALF parameters and an identifier (ID) value (storing both, sets of ALF parameters and an identifier ID of the parameters in memory and being represented in a list e.g., a one-dimensional matrix in Fig.4 for the I, B, P frames and the location of the reference block (P) of pixels p[0,0]…, Fig.21a, are stored in the line buffer [z] e.g., one-directional buffer in Fig.21b, indicating to be considered for deriving the ALF parameters for filtering the pixels of the current block (Q) of pixels q[0,0]…., in Fig.21c, and where the ALF filtering is represented in Fig.22-24 (grayed area) Par.[0040]-[0041] ALF filtering process having the layerID, or the reference pixel locations identified and stored in a one-dimensional memory at Par.[0204] in one-dimensional expression
  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , along with the ALF filtering parameters ALFP decoded from the coded stream data Te and the ALF-processed from which generating the decoded image citing


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, Par.[0101] derived from the reference pixels and stored for processing for the purpose of filtering the decoded video data in the decoding apparatus in Fig.5, thus storing along with the ALF filter parameters the layer index identifier, e.g., refIdxLX of the reference picture index from which the ALF filter parameters are determined/estimated, Par.[0086], [0129] or as cited at Par.[0214],

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
) 
indicating one or more parameter sets that are effective candidates for temporal prediction of (indicating effective reference candidates of the reference pictures Par.[0085] according to the prediction mode signaled to decoder in the bit-stream - as being comprehended from the claim context and specification by the recited signaling syntax -, for deriving the prediction mode, a prediction list, a reference picture index and the motion vector  candidate  and further disclosed by Aono at Par.[0086] having the prediction and loop filter 305 filter parameters stored in the parameter memory 307 Fig.5 Par.[0104])  (having the stored along with the ALF filter parameters the layer index identifier, e.g., refIdxLX of the reference picture index from which the ALF filter parameters are determined/estimated, Par.[0086], [0104] as disclosed at Par.[0129]); 
decoding one or more blocks of video data (decoding the data Par.[0086], or inter predicting and entropy decoding Par.[0106]-[0109]); and 
filtering the one or more blocks using the ALF parameters of the one-dimensional array (filtering the current block pixels q, using the one-dimensional z buffer per Fig.21

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 , or Fig.22-23 and applying loop filtering of the ALF filter parameters, i.e., coefficients and the stored reference pixels, Par.[0243] Fig.24; 25) of the one- dimensional array (by selecting the one-dimensional reference memory storage array, e.g., z[ ], Par.[0151], or Par.[0168] Fig.19 and where the case of one-dimensional array is elaborated at Par.[0183]-[0185]). 
	While Aono teaches about the decoding method and filtering the reconstructed data by ALF method from which the specific one-dimensional storage represented by the FIFO buffer is signaled to decoder as above mapped, the art to;
Fu, explicitly teaches the storage of the ALF parameters and the identifier from which the filter coefficients are estimated as in, 
storing sets of adaptive loop filter (ALF) parameters (storing in the frame buffer the deblocked reconstructed video data and further filtering by ALF 210 Fig.2 and storing in the buffer 140 as reference data, including the number of filter taps Col.6 Lin.1-67

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
) in a one-dimensional array having a predefined size of N memory elements, N being a positive integer value (storing the ALF parameters in one-dimensional memory, Col.6 Lin.59-62 or Col.8 Lin.63-67 and, 
wherein storing the sets of ALF parameters comprises storing, in one or more of the memory elements of the array, both corresponding ALF parameters and a an identifier (ID) value indicating a location from which the corresponding ALF parameters are to be estimated (where the ALF parameters stored along with an identification index, Col.9 Lin.1-7, from which the respective ALF parameter locations are to be estimated, implicitly or explicitly by a method from a mode selection index, method_selection_flag at Col.10 Lin.1-20);  
Before the effective filing date of the invention one of ordinary skill in the art would consider the art to Aono disclosing each and every claim limitation over different embodiments and defines the same filtering process using an ALF filter having the filter parameters deriving process from the identified layers, the location of the neighboring blocks of pixels and storing the respective data in one-dimensional memory arrays as above disclosed, thus evidencing the advantage of one-dimensional storage over the two-dimensional data storage resulting in lower memory usage for decoding 4:2:0 formats as well the 4:4:4 video data format without other code processing adaptation and reduced processing amount, Par.[0186] and to further apply known techniques of providing filtering to reconstructed video data by simple substitution of one known element for another to obtain predictable results as identified in Fu, by applying selectively the one-dimensional ALF filter sets at decoder to derive the ALF information for filtering without side information (Abstract).
Furthermore, the art to Chen teaches about the principles of having the 2-D matrix converted in 1-D matrix as a measure of common practice in the art, where the specific encoding mode and filtering parameters are coded and signaled within the bit-stream and further being processed from one-dimensional stored filter parameters similarly to Fu,   	
Herein Chen specifically teaches about, the ALF parameters and respectively the index number out of the 15 luma sets, being signaled to decoder, (Ch.2.6. Pg.24-25, Fig.22 depicting the 5x5, 7x7 and 9x9 symmetric filtering shapes and the flow-chart deriving the filter coefficients from the storage buffer per Fig.23 as being previously coded in one-dimensional transform blocks and signaled per Ch.2.5.3. Pg.23). 
Under the previously combined arts to Aono and Fu it would have been found obvious to further identify the more specific description of the process of having the stored ALF parameters and the associated ID for location index being stored in one-dimensional buffers for the benefit of reducing the storage requirements at decoder as further disclosed by Chen, performing the same filtering method of adaptive loop filtering thus explicitly describing the method applied as being predictable within the limits of the method and apparatus claimed.  

Re Claim 2 (Original): Aono, Fu and Chen disclose, the method of claim 1, 
At least Aono teaches about, wherein storing the sets of ALF parameters comprises storing the ALF parameters from at least one of a B-slice or a P-slice (storing and applying the ALF parameters according to the references B, P slices used, Par.[0066]).  

Re Claim 3 (Original): Aono, Fu and Chen disclose, the method of claim 1, 
Aono teaches about, wherein storing the sets of ALF parameters comprises storing the sets of ALF parameters in a determined order (as the ALF filter parameters are determined from the indexed reference frames being stored in order at the reference memory buffer, hence storing the sets of ALF parameters in the same determined order per Fig.21(b) Par.[0204]).  
Fu teaches this matter at (Col.9 Lin.1-6).	

Re Claim 4 (Original): Aono, Fu and Chen disclose, the method of claim 3, 
Aono teaches about, wherein the determined order comprises a decoding order (the order of memory reading is represented by the decoding order of the PUs associated with the reference pictures index, and obviously, according to the scanning order of ALF unit 305 and the reference picture memory 306 per Fig.5).  
	Fu teaches this matter at (ALF transmitted in decoding order, Col.9 Lin.66-67).	

Re Claim 7 (Previously Presented): Aono, Fu and Chen disclose, the method of claim 5, 
Aono teaches about, wherein removing the one entry comprises selecting the one of the memory elements such that the one of the memory elements has a common (making the process common to that of the reference pixel filter is performed in a later stage, Par.[0186]).   
Fu teaches about merging the filter units ID to share the same candidate filter, (Col.8 Lin.61-66). 

Re Claim 8 (Original): Aono, Fu and Chen disclose, the method of claim 1, 
Aono teaches about, further comprising maintaining a previous index variable having a value representing which of the sets of the ALF parameters is to be used for the filtering (holding i.e., maintaining a decoded image in memory for prediction Par.[0118], or holding multiple lines, Par.[0119]).  

Re Claim 10 (Original): Aono, Fu and Chen disclose, the method of claim 8, 
Aono teaches about, wherein the value of the previous index variable ranges from 0 to N-1 (it would be obvious in any system counting the first index value form zero, e.g., refIdxLX  being N=0, to have the last index value set at N-1, Par.[0086]).  

Re Claim 11 (Previously Presented): Aono, Fu and Chen disclose, the method of claim 8, 
Aono teaches about, wherein the one or more blocks are included in a picture having a current (it is obvious that in the case of temporal prediction of a “P1” type picture having a current temporal ID e.g., the referenced index value id “I0” and the ALF filtering is based on smaller temporal IDs, e.g., smaller index value in the decoding order which have been previously reconstructed and may not based on future frames not yet decoded /reconstructed i.e., unavailable, Par.[0085] and Fig.4(a)).  

Re Claim 12 (Currently Amended): Aono, Fu and Chen disclose, the method of claim 8, 
Aono teaches about, further comprising coding a value representing an entry of the array according to (coding an entry value of temporal index ID layer, used in the current picture coding in Fig.4(a) Par.[0060]).  

Re Claim 14 (Previously Presented): Aono, Fu and Chen disclose, the method of claim 1, 
Aono teaches about, wherein a first slice of the video data includes the one or more blocks, the method further comprising preventing removal of one or more of the stored sets of ALF parameters from the one-dimensional array until after decoding an intra-predicted slice (I-slice) of the video data subsequent to the first picture in decoding order (updating of the ALF parameters after a set of parameters are a priory established from an e.g., the reference, I-picture upon which the subsequent picture frames are predicted as “P” or “B” pictures, which would have been an obvious method to prevent erroneous ALF parameter determination, according to the decoding order Par.[0085]).  

Re Claim 15 (Original): Aono, Fu and Chen disclose, the method of claim 1, 
Aono teaches about, further comprising encoding the one or more blocks prior to decoding the one or more blocks.  (it would have been obvious to decode what was previously encoded, or the video blocks may not be decoded per claim 1 unless being firstly encoded…).
Fu teaches about encoding the data blocks prior to decoding them (Col.13 Lin.46-54).

Re Claim 16 (Currently Amended): This claim represents the decoding apparatus implementing each and every step and in the same order according to the method claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis.   

Re Claim 17 (Original): Aono and Fu disclose, the device of claim 16, 
Aono teaches about, wherein the one or more processors are configured to store the sets of ALF parameters in a decoding order (processors configured to control storing and prediction of ALF parameters and indexed pictures, in decoding order, Par.[0085] at units 305, 306-308 in Fig.5).  

Re Claim 19 (Original): This claim represents the decoding apparatus implementing each and every step and in the same order according to the method claim 8, hence it is rejected on the same evidentiary premises mutatis mutandis.  

Re Claim 20 (Previously Presented): This claim represents the decoding apparatus implementing each and every step and in the same order according to the method claim 11, hence it is rejected on the same evidentiary premises mutatis mutandis.  

 Re Claim 21 (Previously Presented): This claim represents the decoding apparatus implementing each and every step and in the same order according to the method claim 12, hence it is rejected on the same evidentiary premises mutatis mutandis.  

Re Claim 22 (Original): This claim represents the decoding apparatus implementing each and every step and in the same order according to the method claim 15, hence it is rejected on the same evidentiary premises mutatis mutandis.  

Re Claim 23 (Original): Aono, Fu and Chen disclose, the device of claim 16, 
Aono teaches about, further comprising a display configured to display the video data (a display at Par.[0275], Fig.9).  

Re Claim 24 (Original): Aono, Fu and Chen disclose, the device of claim 16, 
Aono teaches about, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (a camera PROD_A4 at Fig.8(a), Par.[0272] a broadcast receiver PROD_B1, Fig.8(b) Par.[0274] or Fig.9).  

Re Claim 25 (Currently Amended): This claim represents a non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to execute each and every limitation and in the same order, of claim 1, hence it is rejected on the same premises mutatis mutandis.

Re Claim 26 (Previously Presented): This claim represents the non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to execute each and every limitation and in the same order, of claim 17, hence it is rejected on the same premises mutatis mutandis.

Re Claim 27 (Previously Presented): This claim represents the non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to execute each and every limitation and in the same order, of claim 19, hence it is rejected on the same premises mutatis mutandis.

Re Claim 28 (Currently Amended): This claim represents the non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to execute each and every limitation and in the same order, of claim 15, hence it is rejected on the same premises mutatis mutandis.

Re Claim 29 (Currently Amended): This claim represents decoding device invoking the “means for” statement claiming each and every limitation and in the same order, of claim 1, hence it is rejected on the same premises mutatis mutandis.

Re Claim 30 (Original): This claim represents decoding device invoking the “means for” statement claiming each and every limitation and in the same order, of claim 15, hence it is rejected on the same premises mutatis mutandis.

6.	Claims 5, 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over Aono, Fu and Chen in view of Fiala Edward (hereinafter Fiala) (EP 0 340 041 A2).

Re Claim 5. (Original) Aono, Fu and Chen disclose, the method of claim 3, wherein when a new set of ALF parameters is received and all of the N memory elements are used, the method further comprises: removing one entry from one of the memory elements; and storing the new set of ALF parameters in the one of the memory elements (updating at every block processing end and storing data in the reference memory, Par.[0119] Fig.11).  
Similarly Fiala teaches about, wherein when a new set of ALF parameters is received and all of the N memory elements are used, the method further comprises: removing one entry from one of the memory elements; and storing the new set of ALF parameters in the one of the memory elements (removing the old-leaf data and the new data is put in place, Pg.16 Lin.5-13).
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to consider the Aono, Fu and Chen teaching about entropy decoding which topically relates to unary coding when determining the redundancy of data and further to combine with Fiala describing the process of updating the FIFO buffer with new picture data by removing old picture data from the buffer. The rationale to combine being relied upon by which predictability has been established, is based on MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I. EXEMPLARY RATIONALES 
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
that may support a conclusion of obviousness above evidenced, including (A)-(G).

Re Claim 9. (Original) Aono, Fu and Chen disclose, the method of claim 8, wherein the previous index variable has a unary code format (the unary coding may be inferred from the decoder applying entropy decoding which is based on evaluating the number of times a previous frame is used and it is represented in unary code in order to reduce the coding format, Par.[0267]), but he does not expressly teach the unary coding application to the index variable being stored in the buffer.  
	Fiala teaches about the buffer using unary coding of the indexed stored elements as in, wherein the previous index variable has a unary code format (Pg.3 Lin.39, 56 and Fig.10 and Pg.10).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to consider the Aono, Fu and Chen teaching about entropy decoding which topically relates to unary coding when determining the redundancy of data and further to combine with Fiala describing the process of unary coding as a method to improve storage of indexed data, along with its advantages obtained from such (Conclusion, Pg.19 Par.50). The rationale to combine being relied upon by which predictability has been established, is based on MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I. EXEMPLARY RATIONALES 
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
that may support a conclusion of obviousness above evidenced, including (E)-(G).
Re Claim 18. (Original): Aono, Fu and Chen disclose, the device of claim 17, but he does not specifically describe the buffer status when becoming full, 
Fiala teaches these limitations, wherein when a new set of ALF parameters is received and all of the N memory elements are used, the one or more processors are configured to: 
select one of the memory elements according to a first-in-first-out (FIFO) order; 
remove the selected one of the memory elements; and  
store the new set of ALF parameters in the selected one of the memory elements (when the FIFO type line buffer, specified at Pg.4 Lin.32-35 or Pg.5 Lin.59-62, is full, selecting one of the memory e.g., storage elements to be removed and store the new data set, i.e., of ALF parameters, or, frame index data into the selected location of the removed data, the code lines being herein cited for brevity,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
after which operation advancing the buffer pointer, Pg.15-16).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to consider the Aono ,Fu and Chen teaching about entropy decoding which topically relates to unary coding when determining the redundancy of data and further to combine with Fiala describing the process of unary coding as a method to improve storage of indexed data, by advancing the buffer pointer by removing previous data along with its advantages obtained from such (Conclusion, Pg.19 Par.50).
7.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Aono, Fu and Chen and Applicant’s Admitted Art and further in view of Fiala.

Re Claim 6 (Previously Presented): Aono, Fu and Chen disclose, the method of claim 5, but not expressly teaching about the type of the storage buffer as being (FIFO) type,
The Applicant’s Admitted Art teaches the type of FIFO buffer as representing a conventional design in the applied standard JEM 7 as in, wherein removing the one entry comprises selecting the one of the memory elements ( per Applicant’s Admitted Art, removing inherent redundancy at Par.[0004] of the PGPUB) according to a first-in-first-out (FIFO) order (this limitation is obviated by Applicant’s Admitted Art (AAA) by citing that the conventional design of JEM-7, is using FIFO buffers for memory updating the ALF parameters, at Par.[0033] of the application PGPUB). 
It would be obvious to one of ordinary skill in the art before the effective filing date of invention, to consider topical elements used in the art disclosed by applicant’s specification as obviating the matter represented on its own admission.  
	Specifically, Fiala teaches about, wherein removing the one entry comprises selecting the one of the memory elements according to a first-in-first-out (FIO) order (using a FIFO buffer for data storage, Pg.4 Lin.32, or Pg.5 Lin.59-62).
	The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to consider the Aono and Fu teaching about entropy decoding which topically relates to unary coding when determining the redundancy of data and the Applicant’s Admitted Art and further to combine with Fiala describing the process of updating the FIFO buffer with new picture data by removing old picture data from the buffer. The rationale to combine being relied upon by which predictability has been established, is based on MPEP 2143.I.(A)-(G).  

8.	Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Aono, Fu and Chen in view of Fnu Hendry et al., (hereinafter Hendry) (US 2015/0382018).

Re Claim 13 (Original):  Aono, Fu and Chen disclose, the method of claim 1, but not expressly teaching the about picture loss, further comprising: 
Hendry teaches about, detecting that a picture has been lost from a bitstream including the video data (detecting the loss of pictures by the SEI mechanism, Par.[0028], [0065], Table 1); and 
adding a preconfigured set of ALF parameters for the picture that has been lost (and using previously decoded at the recovery point i.e., including the ALF parameters associated –emphasis added-, Par.[0157]).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to consider the Aono, Fu and Chen, teaching about entropy decoding which topically relates to unary coding when determining the redundancy of data and further to combine with Hendry describing the process of data loss and the recovery process used by replacing missing data with previously decoded information. The rationale to combine being relied upon by which predictability has been established, is based on MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I. EXEMPLARY RATIONALES 
    PNG
    media_image9.png
    18
    19
    media_image9.png
    Greyscale
that may support a conclusion of obviousness above evidenced, including (A)-(G).








Conclusion
9.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/